

Execution Copy
 
COMMON STOCK PURCHASE AGREEMENT
 
by and between
 
KINGSBRIDGE CAPITAL LIMITED
 
and
 
DISCOVERY LABORATORIES, INC.
 
dated as of June 11, 2010

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
1
     
ARTICLE II
PURCHASE AND SALE OF COMMON STOCK
7
     
Section 2.1
Purchase and Sale of Stock
7
Section 2.2
Closing
7
Section 2.3
Warrant
7
Section 2.4
Blackout Shares
7
     
ARTICLE III
DRAW DOWN TERMS
8
     
Section 3.1
Draw Down Notice
8
Section 3.2
Supplemental Amount
8
Section 3.3
Number of Shares
8
Section 3.4
Limitation on Draw Downs
9
Section 3.5
Trading Cushion
9
Section 3.6
Settlement
9
Section 3.7
Delivery of Shares; Payment of Draw Down Amount.
9
Section 3.8
Failure to Deliver Shares
10
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
11
   
 
Section 4.1
Organization, Good Standing and Power
11
Section 4.2
Authorization; Enforcement
11
Section 4.3
Capitalization
12
Section 4.4
Issuance of Shares
12
Section 4.5
No Conflicts
13
Section 4.6
Commission Documents, Financial Statements.
14
Section 4.7
No Material Adverse Change
14
Section 4.8
No Undisclosed Liabilities
15
Section 4.9
No Undisclosed Events or Circumstances
15
Section 4.10
Actions Pending
15
Section 4.11
Compliance with Law
15
Section 4.12
Operation of Business.
16
Section 4.13
Certain Fees
17
Section 4.14
Disclosure
17
Section 4.15
Material Non-Public Information
17
Section 4.16
Acknowledgment Regarding Investor’s Purchase of Shares
18
     
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR
18
     
Section 5.1
Organization and Standing of the Investor
18
Section 5.2
Authorization and Power
18


 
 

--------------------------------------------------------------------------------

 


Section 5.3
No Conflicts
18
Section 5.4
Financial Capability
19
Section 5.5
Information
19
Section 5.6
Trading Restrictions
19
Section 5.7
Not an Affiliate
19
Section 5.8
Prospectus Delivery
20
     
ARTICLE VI
COVENANTS OF THE COMPANY
20
     
Section 6.1
Securities Compliance
20
Section 6.2
Reservation of Common Stock
20
Section 6.3
Registration and Listing
20
Section 6.4
Compliance with Laws.
21
Section 6.5
Other Financing
21
Section 6.6
Prohibited Transactions
22
Section 6.7
Corporate Existence
22
Section 6.8
Non-Disclosure of Non-Public Information
22
Section 6.9
Notice of Certain Events Affecting Registration; Suspension of Right to Request
a Draw Down
23
Section 6.10
Amendments to the Registration Statement
23
Section 6.11
Prospectus Delivery
23
   
 
ARTICLE VII
CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW DOWN
24
     
Section 7.1
Accuracy of the Company’s Representations and Warranties
24
Section 7.2
Performance by the Company
24
Section 7.3
Compliance with Law
24
Section 7.4
Effective Registration Statement
24
Section 7.5
No Knowledge
24
Section 7.6
No Suspension
25
Section 7.7
No Injunction
25
Section 7.8
No Proceedings or Litigation
25
Section 7.9
Sufficient Shares Registered for Sale
25
Section 7.10
Payment of Fees and Expenses
25
Section 7.11
Opinion of Counsel
25
Section 7.12
Accuracy of Investor’s Representations and Warranties
25
 
 
 
ARTICLE VIII
TERMINATION
25
     
Section 8.1
Term
25
Section 8.2
Other Termination; Blackout Periods.
26
Section 8.3
Effect of Termination
27
 
   
ARTICLE IX
INDEMNIFICATION
27
     
Section 9.1
Indemnification.
27


 
- ii -

--------------------------------------------------------------------------------

 


Section 9.2
Notification of Claims for Indemnification
28
     
ARTICLE X
MISCELLANEOUS
30
     
Section 10.1
Fees and Expenses.
30
Section 10.2
Reporting Entity for the Common Stock
30
Section 10.3
Brokerage
31
Section 10.4
Notices
32
Section 10.5
Assignment
33
Section 10.6
Amendment; No Waiver
33
Section 10.7
Entire Agreement
33
Section 10.8
Title and Subtitles
34
Section 10.9
Counterparts
34
Section 10.10
Choice of Law
34
Section 10.11
Specific Enforcement, Consent to Jurisdiction.
34
Section 10.12
Survival
34
Section 10.13
Publicity
35
Section 10.14
Severability
35
Section 10.15
Further Assurances
35


 
- iii -

--------------------------------------------------------------------------------

 

This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
the 11th day of June, 2010, by and between Kingsbridge Capital Limited, an
entity organized and existing under the laws of the British Virgin Islands,
whose business address is P.O. Box 1075, Elizabeth House, 9 Castle Street, St.
Helier, Jersey, Channel Islands (the “Investor”), and Discovery Laboratories,
Inc. a corporation organized and existing under the laws of the State of
Delaware (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company, up to $35 million worth of newly-issued shares of Common Stock
(as defined below); and
 
WHEREAS, the offer and sale of the shares of Common Stock hereunder have been
registered by the Company pursuant to the Registration Statement (as defined
below), which has been declared effective by order of the Commission under the
Securities Act; and
 
WHEREAS, in consideration for the Investor’s execution and delivery of, and its
performance of its obligations under, this Agreement, the Company is
concurrently issuing to the Investor a Warrant in the form of Exhibit A hereto
(the “Warrant”) pursuant to which the Investor may purchase from the Company up
to 1,250,000 shares of Common Stock, upon the terms and subject to the
conditions set forth therein;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Adjusted Average Volume” means the average trading volume of the thirty (30)
Trading Days during the forty (40) Trading Days prior to the issuance of the
Draw Down Notice that results from excluding the five (5) Trading Days with the
highest trading volume during such period and the five (5) Trading Days with the
lowest trading volume during such period; provided, however, that in the event
of any Reverse Split that takes effect during any such forty (40) day measuring
period for which the Company has elected to make a Draw Down using the “Second
Methodology” for determining the “Minimum Obligated Amount,” then the Adjusted
Average Volume shall be further adjusted accordingly to reflect such Reverse
Split.
 
“Blackout Amount” shall have the meaning assigned to such term in Section 8.2
hereof.
 
“Blackout Notice” shall have the meaning assigned to such term in Section 8.2
hereof.
 
“Blackout Period” shall have the meaning assigned to such term in Section 8.2
hereof
 
“Blackout Shares” shall have the meaning assigned to such term in Section 8.2
hereof.
 
“Bylaws” shall have the meaning assigned to such term in Section 4.3 hereof.

 
 

--------------------------------------------------------------------------------

 
 
“Charter” shall have the meaning assigned to such term in Section 4.3 hereof.
 
“Closing Date” shall have the meaning assigned to such term in Section 2.2
hereof.
 
“Closing Price” as of any particular Trading Day, means the closing price per
share of the Common Stock as reported by the Principal Market on such day.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Commission Documents” shall have the meaning assigned to such term in
Section 4.6 hereof.
 
“Commitment Period” means the period commencing on the Closing Date and expiring
on the earliest to occur of (i) the date on which the Investor shall have
purchased Shares pursuant to this Agreement representing the Maximum Commitment
Amount, (ii) the date this Agreement is terminated pursuant to Article VIII
hereof, and (iii) the date occurring thirty-six (36) months from the Closing
Date.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share.
 
“Condition Satisfaction Date” shall have the meaning assigned to such term in
Article VII hereof.
 
“Cure Period” shall have the meaning specified in Section 3.8.
 
“Damages” means any loss, claim, damage, liability, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and
costs and reasonable expenses of expert witnesses and investigation).
 
“Draw Down” shall have the meaning assigned to such term in Section 3.1 hereof.
 
“Draw Down Amount” means the aggregate dollar amount of a Draw Down, including
the Minimum Obligated Amount plus the Supplemental Amount (if any).
 
“Draw Down Notice” shall have the meaning assigned to such term in Section 3.1
hereof.
 
“Draw Down Pricing Period” means, with respect to each Draw Down, a period of
eight (8) consecutive Trading Days beginning on the first Trading Day specified
in a Draw Down Notice.
 
“DTC” means the Depository Trust Company, or any successor thereto.
 
“EST” means Eastern Standard Time in the United States.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
“FDA” shall have the meaning specified in Section 4.12.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“FINRA” means the United States Financial Industry Regulatory Authority.
 
“GAAP” shall have the meaning specified in Section 4.6.
 
“Governmental Licenses” shall have the meaning specified in Section 4.12.
 
“IDEA” shall have the meaning assigned to such term in Section 4.6.
 
“Intellectual Property” shall have the meaning specified in Section 4.12.
 
“Knowledge” means the actual knowledge of the Company’s Chief Executive Officer,
Chief Financial Officer, General Counsel or Deputy General Counsel.
 
“Make Whole Amount” shall have the meaning specified in Section 3.8.
 
“Market Capitalization” means, as of any Trading Day, the product of (i) the
Closing Price multiplied by (ii) the number of outstanding shares of Common
Stock as reported by Bloomberg L.P. using the DES function.
 
“Material Adverse Effect” means any effect that is not negated, corrected, cured
or otherwise remedied within a reasonable period of time on the business,
operations, properties or financial condition of the Company and its
consolidated subsidiaries that is material and adverse to the Company and such
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect;
provided, however, that none of the following shall individually constitute a
“Material Adverse Effect”:  (i) the effects of conditions or events that are
generally applicable to the capital, financial, banking or currency markets or
the biotechnology or pharmaceutical industries; (ii) the effects of conditions
or events that are reasonably expected to occur in the Company’s ordinary course
of business (such as, by way of example only, failed clinical trials, serious
adverse events involving the Company’s product candidates or products, delays in
product development or commercial launch, unfavorable regulatory determinations,
difficulties in generating product sales or involving collaborators or
intellectual property disputes); (iii) any changes or effects resulting from the
announcement or consummation of the transactions contemplated by this Agreement,
including, without limitation, any changes or effects associated with any
particular Draw Down, and (iv) changes in the market price of the Common Stock.
 
“Maximum Commitment Amount” means the lesser of (i) the number of Shares issued
and sold to the Investor hereunder in respect of $35 million in aggregate Draw
Down Amounts actually paid or (ii) 31,597,149 shares of Common Stock
(representing 19.99% of 158,064,779, the number of shares of Common Stock
outstanding as of June 11, 2010 and as adjusted for stock splits, stock
combinations, stock dividends and recapitalizations that occur on or after the
date of this Agreement) minus the number of Blackout Shares, if any, delivered
to the Investor under Section 8.2(b) hereunder; provided, however, that the
Maximum Commitment Amount shall not exceed under any circumstances that number
of shares of Common Stock that the Company may issue pursuant to this Agreement
and the transactions contemplated hereby without (a) breaching the Company's
obligations under the rules and regulations of The NASDAQ Capital Market® and
the Principal Market (if different) or (b) obtaining stockholder approval under
the applicable rules and regulations of the NASDAQ Capital Market and the
Principal Market (if different), notwithstanding that such approval may have
been obtained.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Minimum Obligated Amount” means, in respect of a Draw Down, the maximum
guaranteed amount of funds that the Company may request that, subject to the
conditions, limitations and adjustments set forth herein (including limitations
and adjustments based upon the Threshold Price), the Investor will be
unconditionally obligated to deliver.  The Minimum Obligated Amount shall be
determined, in the Company’s sole discretion, using either of the following
methodologies:
 
(a)           First Methodology:
 
Using this methodology, the Minimum Obligated Amount will be based solely upon
the Threshold Price applicable to the Draw Down Pricing Period, as determined
using the following table (which Threshold Price shall be adjusted accordingly
in the event of any Reverse Split):
 
Minimum Obligated Amount Based on First Methodology
 
Threshold Price Range
 
Minimum Obligated Amount
         
Equal to or greater than $6.00
  $ 7,250,000            
Equal to or greater than $5.00 but less than $6.00
  $ 6,500,000            
Equal to or greater than $4.00 but less than $5.00
  $ 4,250,000            
Equal to or greater than $3.00 but less than $4.00
  $ 3,500,000            
Equal to or greater than $2.00 but less than $3.00
  $ 2,750,000            
Equal to or greater than $1.25 but less than $2.00
  $ 2,000,000            
Equal to or greater than $0.75 but less than $1.25
  $ 1,350,000            
Equal to or greater than $0.50 but less than $0.75
  $ 1,000,000            
Equal to or greater than $0.25 but less than $0.50
  $ 500,000            
Equal to or greater than $0.20 but less than $0.25
  $ 350,000  

 
(b)           Second Methodology:
 
Alternatively, the Minimum Obligated Amount may be determined based upon the
following formula:
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Minimum Obligated Amount = (8 Trading Days per Draw Down Pricing Period)
multiplied by (Adjusted Average Volume) multiplied by (Threshold Price)
multiplied by (0.1985).
 
(c)           In respect of any Draw Down, the Company may request all or any
portion of the Minimum Obligated Amount.
 
(d)           Notwithstanding the foregoing, under no circumstance shall the
Minimum Obligated Amount in respect of any Draw Down exceed the lesser of (i)
3.5% of Market Capitalization as of the date upon which the applicable Draw Down
Notice is delivered or (ii) $15,000,000.
 
“New VWAP” shall have the meaning assigned to such term in Section 8.2 hereof.
 
“Old VWAP” shall have the meaning assigned to such term in Section 8.2 hereof.
 
“Permitted Transaction” shall have the meaning assigned to such term in Section
6.5 hereof.
 
“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including any
government or political subdivision or an agency or instrumentality thereof.
 
“Primary Discount Rate” means, for any Trading Day during a Draw Down Pricing
Period, (i) 4.375% if the VWAP in respect of such Trading Day is equal to or
exceeds $6.00; (ii) 4.750% if the VWAP in respect of such Trading Day is equal
to or exceeds $5.00 but is less than $6.00; (iii) 5.250% if the VWAP in respect
of such Trading Day is equal to or exceeds $4.00 but is less than $5.00; (iv)
5.750% if the VWAP in respect of such Trading Day is equal to or exceeds $3.00
but is less than $4.00; (v) 6.000% if the VWAP in respect of such Trading Day is
equal to or exceeds $2.00 but is less than $3.00; (vi) 7.500% if the VWAP in
respect of such Trading Day is equal to or exceeds $1.25 but is less than $2.00;
(vii) 8.500% if the VWAP in respect of such Trading Day is equal to or exceeds
$0.75 but is less than $1.25; (viii) 9.500% if the VWAP in respect of such
Trading Day is equal to or exceeds $0.50 but is less than $0.75; (ix) 15.000% if
the VWAP in respect of such Trading Day is equal to or exceeds $0.25 but is less
than $0.50 or (x) 17.500% if the VWAP in respect of such Trading Day is equal to
or exceeds $0.20 but is less than $0.25.
 
“Principal Market” means the NYSE Amex, NASDAQ Capital Market, NASDAQ Global
Select Market, NASDAQ Global Market or New York Stock Exchange, whichever is at
the time the principal trading exchange or market for the Common Stock.
 
“Prohibited Transaction” shall have the meaning assigned to such term in Section
6.6 hereof.
 
“Prospectus” as used in this Agreement means the prospectus in the form included
in the Registration Statement, as supplemented from time to time pursuant to
Rule 424(b) of the Securities Act, including the documents incorporated by
reference therein.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“Purchase Price” means the per share price at which Shares will be issued and
sold hereunder for any given Trading Day, which shall be equal to the product of
the VWAP multiplied by (one (1) minus the Primary Discount Rate); provided that,
notwithstanding the actual VWAP for any given Trading Day, (i) in respect of any
Minimum Obligated Amount, the price used as the VWAP for the foregoing formula
in respect of such Trading Day shall not be less than the Threshold Price and
(ii) in respect of any Supplemental Amount (or portion thereof), the price used
as the VWAP for the foregoing formula in respect of such Trading Day shall not
be less than the Supplemental Threshold Price.
 
“Registration Statement” means the registration statement on Form S-3,
Commission File Number 333-151654, filed on June 13, 2008  by the Company with
the Commission under the Securities Act for the registration of Common Stock, as
such Registration Statement may be amended and supplemented from time to time
(including pursuant to Rule 424(b) under the Securities Act), including all
documents filed as part thereof or incorporated by reference therein, and
including all information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430A or Rule 430B under the Securities Act.


“Reverse Split” means any reverse stock split, stock combination or other
similar action taken by the Company that reduces the number of shares of Common
Stock outstanding and simultaneously increases the price per share therefor,
proportionately.
 
“Securities Act” the United States Securities Act of 1933, as amended and the
rules and regulations promulgated thereunder.
 
“Settlement Date” shall have the meaning specified in Section 3.5.
 
“Shares” means the shares of Common Stock of the Company that are and/or may be
purchased hereunder.
 
“SOXA” shall have the meaning specified in Section 4.6.
 
“Subsidiary” means any corporation or other entity of which at least a majority
of the securities or other ownership interest having ordinary voting power
(absolutely or contingently) for the election of directors or other persons
performing similar functions are at the time owned directly or indirectly by the
Company and/or any of its other Subsidiaries.
 
“Supplemental Amount” means funds that the Company may request in connection
with a Draw Down that would be in addition to the Minimum Obligated Amount,
which, when aggregated with all other amounts drawn by the Company (including
such Minimum Obligated Amount) shall not exceed the Aggregate Commitment Amount.
 
“Supplemental Threshold Price” means, in respect of a Draw Down Pricing Period
and a Supplemental Amount requested by the Company therefor, a price specified
by the Company, in its sole discretion, in the applicable Draw Down Notice.
 
“Threshold Price” means, in respect of a Draw Down Pricing Period, either (i)
90% of the closing price of the Common Stock on the Trading Day immediately
preceding the first Trading Day of such Draw Down Pricing Period or (ii) a price
specified by the Company, in its sole discretion, in the applicable Draw Down
Notice, provided that under no circumstances may the Threshold Price be less
than $0.20 per share.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“Trading Day” means any day other than a Saturday or a Sunday on which the
Principal Market is open for trading in equity securities.
 
“VWAP” means the volume weighted average price (the aggregate sales price of all
trades of Common Stock during each Trading Day divided by the total number of
shares of Common Stock traded during such Trading Day) of the Common Stock
during any Trading Day as reported by Bloomberg, L.P. using the AQR function, or
another mutually agreed recognized reporting platform.
 
“Warrant” shall have the meaning set forth in the recitals of this Agreement.
 
“Warrant Shares” means the shares of Common Stock issuable to the Investor upon
exercise of the Warrant.
 
ARTICLE II
PURCHASE AND SALE OF COMMON STOCK
 
Section 2.1          Purchase and Sale of Stock.  Upon the terms and subject to
the conditions set forth in this Agreement, the Company shall to the extent it
elects to make Draw Downs in accordance with Article III hereof, issue and sell
to the Investor and the Investor shall purchase Common Stock from the Company
for an aggregate (in Draw Down Amounts) of up to the Maximum Commitment Amount,
consisting of purchases based on Draw Downs in accordance with Article III
hereof.
 
Section 2.2          Closing.  In consideration of and in express reliance upon
the representations, warranties, covenants, terms and conditions of this
Agreement, the Company agrees to issue and sell to the Investor, and the
Investor agrees to purchase from the Company, that number of the Shares to be
issued in connection with each Draw Down.  The execution and delivery of this
Agreement (the “Closing”) shall take place at the offices of Stroock & Stroock &
Lavan LLP, 180 Maiden Lane, New York, NY 10038 at 5:00 p.m. local time on June
11, 2010, or at such other time and place (including, without limitation, by way
of facsimile exchange of executed documents from different locations) or on such
date as the Investor and the Company may agree upon (the “Closing Date”).  Each
party shall deliver at or prior to the Closing all documents, instruments and
writings required to be delivered at the Closing by such party pursuant to this
Agreement.
 
Section 2.3          Warrant.  On the Closing Date, the Company shall issue and
deliver the Warrant to the Investor.  For sake of clarity, in the event that
neither a registration statement nor an exemption from registration is
available, there is no circumstance that requires the Company to effect a net
cash settlement of the Warrant.
 
Section 2.4          Blackout Shares.  The Company shall issue and deliver any
Blackout Amount or issue and deliver any Blackout Shares to the Investor in
accordance with Section 8.2(b) hereof.

 
- 7 -

--------------------------------------------------------------------------------

 
 
ARTICLE III
DRAW DOWN TERMS
 
Subject to the satisfaction of the conditions hereinafter set forth in this
Agreement, the parties agree as follows:
 
Section 3.1          Draw Down Notice.  During the Commitment Period, the
Company may, in its sole discretion, issue a Draw Down Notice (as hereinafter
defined) which shall specify the dollar amount the Company desires to raise from
the Investor from the sale of Common Stock hereunder (each such capital raising
transaction, a “Draw Down”), including the Minimum Obligated Amount and any
Supplemental Amount.  The Company shall inform the Investor in writing by
sending a duly completed notice in the form of Exhibit B hereto (each, a “Draw
Down Notice”) by e-mail to the addresses set forth in Section 10.4, with a copy
to the Investor’s counsel, as to such Draw Down Amount before commencement of
trading on the first Trading Day of the related Draw Down Pricing Period.  In
addition to the Draw Down Amount, each Draw Down Notice shall designate the
first Trading Day of the Draw Down Pricing Period, the Threshold Price, the
Supplemental Threshold Price (if any) and the allocation of Minimum Obligated
Amount and Supplemental Amount (if any).  Each Draw Down Notice shall be
accompanied by a certificate (substantially in the form of Exhibit C hereof),
signed by the Chief Executive Officer or Chief Financial Officer, dated as of
the date of such Draw Down Notice.
 
Section 3.2          Supplemental Amount.  In the event that the Company chooses
to request a Supplemental Amount in connection with a Draw Down, such request
shall be deemed to be an option granted by the Company to the Investor to
purchase additional Shares (i.e., in addition to the Shares purchased in respect
of the Minimum Obligated Amount) for an amount up to the Supplemental
Amount.  The Investor may exercise all or any portion of this option for any
Trading Day during the Draw Down Pricing Period, and purchase Shares in respect
of all or any portion of the Supplemental Amount, at a price per share equal to
the Purchase Price.  For any Trading Day during the applicable Draw Down Pricing
Period for which the Investor exercises its option, it shall notify the Company
in writing not later than 6:59 A.M. EST on the Trading Day immediately following
the Trading Day for which such purchase is effectively made.  Such notice to the
Company, substantially in the form of Exhibit D hereof, shall specify the
aggregate dollar amount for the purchase, the Purchase Price and the resulting
number of Shares to be purchased in respect of the Supplemental Amount
requested.  Any portion of a Supplemental Amount remaining unexercised after
8:00 P.M. EST on the final Trading Day of a Draw Down Pricing Period shall
automatically expire, terminate and be of no further force or effect.
 
Section 3.3          Number of Shares.  The number of Shares to be issued in
connection with each Draw Down shall be equal to the sum of the number of shares
issuable for each Trading Day of the Draw Down Pricing Period.  Subject to
Section 3.7(b), the number of Shares issuable for a Trading Day during a Draw
Down Pricing Period shall be equal to the sum of the quotients of MOA divided by
PP [(MOA)/PP] plus SA divided by SAPP [(SA)/SAPP] , where MOA is equal to one
eighth (1/8th) of the Minimum Obligated Amount, SA is equal to the Supplemental
Amount (or portion thereof) exercised by the Investor in respect of such Trading
Day, PP is equal to the Purchase Price in respect of such Trading Day and SAPP
is equal to the Supplemental Amount Purchase Price in respect of such Trading
Day.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Section 3.4          Limitation on Draw Downs.  Only one Draw Down shall be
permitted for each Draw Down Pricing Period.
 
Section 3.5          Trading Cushion.  Unless the parties agree in writing
otherwise, there shall be a minimum of three (3) Trading Days between the
expiration of any Draw Down Pricing Period and the beginning of the next
succeeding Draw Down Pricing Period.
 
Section 3.6          Settlement.  The number of Shares purchased by the Investor
in any Draw Down shall be determined and settled on two separate dates. Shares
purchased by the Investor in respect of the first four Trading Days of any Draw
Down Pricing Period shall be determined and settled no later than the sixth
(6th) Trading Day of such Draw Down Pricing Period.  Shares purchased by the
Investor in respect of the second (2nd) four (4) Trading Days of any Draw Down
Pricing Period shall be determined and settled no later than the second (2nd)
Trading Day after the last Trading Day of such Draw Down Pricing Period.  Each
date on which settlement of the purchase and sale of Shares occurs hereunder
being referred to as a “Settlement Date.”  The Investor shall provide the
Company with delivery instructions for the Shares to be issued at each
Settlement Date at least two Trading Days in advance of such Settlement
Date.  The number of Shares actually issued shall be rounded down to the nearest
whole number of Shares.
 
Section 3.7           Delivery of Shares; Payment of Draw Down Amount.
 
(a)           On each Settlement Date, the Company shall deliver the Shares
purchased by the Investor to the Investor or its designee(s) via DTC’s
Deposit/Withdrawal at Custodian (DWAC) system, and the Investor shall cause
payment therefor to be made to the Company’s designated account by wire transfer
of immediately available funds, if the Shares are received by the Investor no
later than 12:00 P.M. EST, or next day available funds, if the Shares are
received thereafter.  Upon the written request of the Company, the Investor will
cause its banker to confirm to the Company that the Investor has provided
irrevocable instructions to cause payment for the Shares to be made as set forth
above, upon confirmation by such banker that the Shares have been delivered
through the DTC in unrestricted form.
 
(b)           (i) for each Trading Day during a Draw Down Pricing Period on
which the VWAP is less than the Threshold Price, such Trading Day shall be
disregarded in calculating the number of Shares to be issued in respect of the
Minimum Obligated Amount for such Draw Down, and the Draw Down Amount in respect
of such Draw Down Pricing Period shall be reduced by one eighth (1/8th) of the
Minimum Obligated Amount specified in the Draw Down Notice; provided, however,
that the Investor may purchase Shares in respect of such Trading Day and Minimum
Obligated Amount of up to one eighth (1/8th) of such Minimum Obligated Amount
for a Purchase Price determined using a VWAP equal to the Threshold Price; (ii)
if trading in the Company’s Common Stock is suspended for any reason for more
than three (3) consecutive or non-consecutive hours during trading hours on the
Principal Market on any Trading Day during a Draw Down Pricing Period, such
Trading Day shall be disregarded in calculating the number of Shares to be
issued in respect of the Minimum Obligated Amount for such Draw Down, and the
Draw Down Amount in respect of such Draw Down Pricing Period shall be reduced by
one eighth (1/8th) of the Minimum Obligated Amount specified in the Draw Down
Notice; provided, however, that the Investor may purchase Shares in respect of
such Trading Day and Minimum Obligated Amount of up to one eighth (1/8th) of
such Minimum Obligated Amount and (iii) for each Trading Day during a Draw Down
Pricing Period for which the Company has specified a Supplemental Amount, but
the VWAP is less than the Supplemental Threshold Price, the Investor may
purchase Shares in respect of such Supplemental Amount (or portion thereof) in
consideration for payment to the Company of an amount per Share equal to the
Purchase Price, determined using a VWAP equal to the Supplemental Threshold
Price.  For the avoidance of doubt, any Trading Day that is disregarded for the
purposes of calculating the number of Shares to be issued in respect of a
Minimum Obligated Amount in accordance with (i) and (ii) above shall only reduce
such number of Shares by one eighth (1/8th) of the Minimum Obligated Amount,
notwithstanding that such Trading Day may be so disregarded for the reasons
specified in both (i) and (ii).
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(c)           In the event that the Investor chooses to purchase Shares in
respect of a Trading Day which would otherwise not be issued and sold on the
basis of one of the reasons set forth in Section 3.7(b) above, the Investor
shall notify the Company in writing not later than 8 A.M. EST on the Trading Day
immediately following such Trading Day.
 
Section 3.8           Failure to Deliver Shares.
 
(a)           If on any Settlement Date, the Company fails to take all actions
within its reasonable control to cause the delivery of the Shares purchased by
the Investor, and such failure is not cured within two (2) Trading Days
following such Settlement Date (such period, the “Cure Period”), the Company
shall pay to the Investor on demand in cash by wire transfer of immediately
available funds to an account designated by the Investor, as liquidated damages
for such failure and not as a penalty, an amount equal to two percent (2.0%) of
the payment required to be paid by the Investor on such Settlement Date (i.e.,
the Draw Down Amount).  If on or prior to the 70th day following the Settlement
Date, the Investor shall notify the Company of the Make Whole Amount, the
Company shall pay to the Investor on demand in cash by wire transfer of
immediately available funds the difference, if positive, between the Make Whole
Amount and the amount paid to Investor as liquidated damages pursuant to the
foregoing sentence.  If the Company shall fail to make timely payment of the
Make Whole Amount within two (2) Trading Days following demand therefor from the
Investor as herein provided, as liquidated damages for such failure and not as a
penalty, in addition to the Make Whole Amount, the Company shall pay to the
Investor an additional two percent (2.0%) for each 30-day period (prorated for
such periods less than 30 days) following the date of such demand from the
Investor, until the Make Whole Amount shall have been paid in full to the
Investor.  As used herein, the Make Whole Amount shall be an amount equal to the
sum of (i) the Draw Down Amount actually paid by the Investor in respect of such
Shares plus (ii) an amount equal to the actual loss suffered by the Investor in
respect of sales to subsequent purchasers, pursuant to transactions entered into
before the Settlement Date, of the Shares that were required to be delivered by
the Company on such Settlement Date, which shall be based upon documentation
reasonably satisfactory to the Company demonstrating the difference (if greater
than zero) between (A) the price per share paid by the Investor to purchase such
number of shares of Common Stock necessary for the Investor to meet its share
delivery obligations to such subsequent purchasers minus (B) the average Draw
Down Discount Price during the applicable Draw Down Pricing Period in respect of
such Settlement Date.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the foregoing,  in the event that the Company is
prevented from delivering Shares in respect of any such Settlement Date in a
timely manner by any fact or circumstance that is not reasonably within the
control of, or directly attributable to, the Company, or is otherwise reasonably
within the control of, or directly attributable to, the Investor, then the Cure
Period shall be automatically extended until such time as such fact or
circumstance is cured.  For the purposes of this Section 3.8 facts or
circumstances that are reasonably within the control of the Company include such
facts and circumstances solely attributable to acts or omissions of the Company,
its officers, directors, employees, agents and representatives, including,
without limitation, any transfer agent(s) and/or accountant(s) engaged by the
Company in connection with the Company’s performance of its obligations
hereunder.  Notwithstanding anything to the contrary set forth in this
Agreement, in the event that the Company pays the Make Whole Amount in respect
of any Settlement Date in accordance with this Section 3.8, such payment shall
be the Investor’s sole remedy in respect of the Company’s failure to deliver
Shares in respect of such Settlement Date, and the Company shall not be
obligated to deliver such Shares.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby makes the following representations and warranties to the
Investor:
 
Section 4.1          Organization, Good Standing and Power.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
own, lease and operate its properties and assets and to carry on its business as
now being conducted.  Except as set forth in the Commission Documents (as
defined below), as of the date hereof, the Company does not own more than fifty
percent (50%) of the outstanding capital stock of or control any other business
entity, other than any wholly-owned subsidiary that is not “significant” within
the meaning of Regulation S-X promulgated by the Commission.  The Company is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, other than those in which the
failure to be so qualified or be in good standing would not have a Material
Adverse Effect.
 
Section 4.2          Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Warrant and to issue the Shares, the Warrant and the
Warrant Shares; (ii) the execution and delivery of this Agreement and the
execution, issuance and delivery of the Warrant, by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary corporate action and no further
consent or authorization of the Company or its Board of Directors or
stockholders is required (other than as contemplated by Section 6.4); and (iii)
this Agreement has been duly executed and delivered, and the Warrant has been
duly executed, issued and delivered, by the Company and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or indemnification
or by other equitable principles of general application (including any
limitation of equitable remedies).
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
Section 4.3          Capitalization.  The authorized capital stock of the
Company and the shares thereof issued and outstanding are set forth in the
Commission Documents as of the date specified therein.  All of the outstanding
shares of the Common Stock have been duly and validly authorized and issued, and
are fully paid and non-assessable.  Except as set forth in this Agreement, as
described in the Commission Documents or as disclosed on a schedule (the
“Disclosure Schedule”) previously delivered to the Investor, as of December 31,
2009, no shares of Common Stock were entitled to preemptive rights or
registration rights and there were no outstanding options, warrants, scrip,
rights issued by the Company to subscribe to, call or commitments of any
character whatsoever issued by the Company relating to, or securities or rights
convertible into or exchangeable for or giving any right to subscribe for, any
shares of capital stock of the Company, except for stock options issued by the
Company to its employees, directors and consultants.  Except as set forth in
this Agreement, the Commission Documents, or as previously disclosed to the
Investor in the Disclosure Schedule, as of December 31, 2009, there were no
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into or exchangeable for or
giving any right to subscribe for any shares of capital stock of the
Company.  Except as described in the Commission Documents or as previously
disclosed to the Investor in the Disclosure Schedule, as of the date hereof the
Company is not a party to any agreement granting registration rights to any
Person with respect to any of its equity or debt securities.  Except as set
forth in the Commission Documents or as previously disclosed to the Investor in
the Disclosure Schedule, as of the date hereof the Company is not a party to,
and it has no Knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Company.  The offer and sale of all
capital stock, convertible securities, rights, warrants, or options of the
Company issued during the twelve month period immediately prior to the Closing
complied in all material respects with all applicable federal and state
securities laws, and no stockholder has a right of rescission or damages with
respect thereto that would reasonably be expected to have a Material Adverse
Effect.  The Company has furnished or made available to the Investor true and
correct copies of the Company’s Amended and Restated Certificate of
Incorporation, as in effect on the date hereof (the “Charter”), and the
Company’s Amended and Restated Bylaws, as in effect on the date hereof (the
“Bylaws”).
 
Section 4.4          Issuance of Shares.  Subject to Section 6.4, the Shares,
the Warrant and the Warrant Shares have been, and any Blackout Shares will be,
duly authorized by all necessary corporate action (except to the extent that the
number of Blackout Shares required to be issued exceeds the number of authorized
shares of Common Stock under the Charter) and, when issued and paid for in
accordance with the terms of this Agreement and the Warrant, and subject to, and
in reliance on, the representations, warranties and covenants made herein by the
Investor, the Shares and the Warrant Shares shall be validly issued and
outstanding, fully paid and non-assessable, and the Investor shall be entitled
to all rights accorded to a holder of shares of Common Stock.

 
- 12 -

--------------------------------------------------------------------------------

 
 
Section 4.5          No Conflicts.  The execution, delivery and performance of
this Agreement, the Warrant and any other document or instrument contemplated
hereby or thereby, by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby do not and shall not in any
material respect: (i) result in the violation of any provision of the Charter or
Bylaws, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Company is a party and
that has not been waived where such default or conflict would constitute a
Material Adverse Effect, (iii) create or impose a lien, charge or encumbrance on
any property of the Company under any agreement or any commitment to which the
Company is a party or by which the Company is bound or by which any of its
respective properties or assets are bound which would constitute a Material
Adverse Effect, (iv) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, writ, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries are bound where such violation would constitute a Material
Adverse Effect, or (v) require any consent of any third-party that has not been
obtained pursuant to any material contract to which the Company is a party or to
which any of its assets, operations or management may be bound where the failure
to obtain any such consent would constitute a Material Adverse Effect.  The
Company is not required under applicable federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or the
Warrant, or issue and sell the Shares or the Warrant Shares or the Blackout
Shares (except to the extent that the number of Blackout Shares required to be
issued exceeds the number of authorized shares of Common Stock under the
Charter) in accordance with the terms hereof and thereof (other than any filings
that the Company may be required to make with the Commission, the FINRA/NASDAQ
or state securities commissions subsequent to the Closing, and, any registration
statement (including any amendment or supplement thereto) or any other filing or
consent which may be filed pursuant to this Agreement or the Warrant); provided
that, for purposes of the representation made in this sentence, the Company is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Investor herein.
 
 
- 13 -

--------------------------------------------------------------------------------

 

Section 4.6           Commission Documents, Financial Statements.
 
(a)           The Common Stock is registered pursuant to Section 12(b) or 12(g)
of the Exchange Act, and since December 31, 2009 the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Commission pursuant to the reporting requirements of the
Exchange Act, including material filed pursuant to Section 13(a) or 15(d) of the
Exchange Act (all of the foregoing, and, for the purpose of determining the
Company’s compliance with Section 7.1 hereof, any such reports, schedules,
forms, statements and other documents filed with the Commission and publicly
available after the date hereof but on or prior to the applicable Condition
Satisfaction Date, including filings incorporated by reference, being referred
to herein as the “Commission Documents”).  Except as previously disclosed to the
Investor in writing or as disclosed in a publicly-available press release of the
Company, since December 31, 2009, the Company has maintained all requirements
for the continued listing or quotation of its Common Stock, and such Common
Stock is currently listed or quoted on the Principal Market.  The Company has
made available (including through the Commission’s EDGAR filing system (together
with the successor interactive data filing system, “IDEA”)) to the Investor true
and complete copies of the Commission Documents filed with the Commission since
December 31, 2009 and prior to the Closing Date.  The Company has not provided
to the Investor any information which, according to applicable law, rule or
regulation, should have been disclosed publicly by the Company but which has not
been so disclosed, other than with respect to the transactions contemplated by
this Agreement.  As of the date it was filed with the Commission, the Company’s
Annual Report on Form 10-K for the year ended December 31, 2009 complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder then-applicable to such
document, and, as of the date it was filed with the Commission, after giving
effect to the information disclosed and incorporated by reference therein, to
the Company’s Knowledge such Annual Report on Form 10-K did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.  As of their
respective dates, to the Company’s Knowledge the financial statements, together
with the related notes and schedules thereto, of the Company included in the
Commission Documents filed with the Commission since December 31, 2009 complied
as to form in all material respects with all then-applicable accounting
requirements and the published rules and regulations of the Commission or other
then-applicable rules and regulations with respect thereto.  Such financial
statements, together with the related notes and schedules thereto, have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial condition of the Company and its subsidiaries as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
 
(b)           The Company has timely filed with the Commission and made
available to the Investor via IDEA or otherwise all certifications and
statements required by (x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or
(y) 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002
(“SOXA”)) with respect to all relevant Commission Documents.  The Company is in
compliance in all material respects with the provisions of SOXA applicable to it
as of the date hereof.  The Company maintains disclosure controls and procedures
required by Rule 13a-15 or Rule 15d-15 under the Exchange Act.  As used in this
Section 4.6(b), the term “file” shall be broadly construed to include any manner
in which a document or information is furnished, supplied or otherwise made
available to the Commission.
 
Section 4.7          No Material Adverse Change.  Except as disclosed in the
Commission Documents, as previously disclosed to the Investor in the Disclosure
Schedule or as disclosed in a publicly available press release of the Company,
since December 31, 2009 no event or series of events has or have occurred that
would, individually or in the aggregate, have a Material Adverse Effect.

 
- 14 -

--------------------------------------------------------------------------------

 

Section 4.8          No Undisclosed Liabilities.  To the Company’s Knowledge,
neither the Company nor any of its subsidiaries has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) that would be required to
be disclosed on a balance sheet of the Company or any subsidiary (including the
notes thereto) in conformity with GAAP and are not disclosed in the Commission
Documents, other than those incurred in the ordinary course of the Company’s or
its subsidiaries respective businesses since December 31, 2009 or which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.
 
Section 4.9          No Undisclosed Events or Circumstances.  To the Company’s
Knowledge, no event or circumstance has occurred or exists with respect to the
Company or its subsidiaries or their respective businesses, properties,
operations or financial condition, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed and which, individually or in
the aggregate, would have a Material Adverse Effect.
 
Section 4.10        Actions Pending.  There is no action, suit, claim,
investigation or proceeding pending or, to the Knowledge of the Company,
threatened against the Company or any subsidiary which questions the validity of
this Agreement or the transactions contemplated hereby or any action taken or to
be taken pursuant hereto or thereto.  Except as set forth in the Commission
Documents or in the Disclosure Schedule, there is no action, suit, claim,
investigation or proceeding pending or, to the Knowledge of the Company,
threatened, against or involving the Company, any subsidiary or any of their
respective properties or assets, or to the Knowledge of the Company involving
any officers or directors, in their capacity as officers or directors, of the
Company or any of its subsidiaries, including, without limitation, any
securities class action lawsuit or stockholder derivative lawsuit, that would be
reasonably expected to have a Material Adverse Effect.  Except as set forth in
the Commission Documents or as previously disclosed to the Investor in writing,
no judgment, order, writ, injunction or decree or award has been issued by or,
to the Knowledge of the Company, requested of any court, arbitrator or
governmental agency which would be reasonably expected to result in a Material
Adverse Effect.
 
Section 4.11        Compliance with Law.  The business of the Company and its
subsidiaries has been and is presently being conducted in accordance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except as set forth in the Commission Documents or
such that would not reasonably be expected to cause a Material Adverse
Effect.  Except as set forth in the Commission Documents, each of the Company
and its subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of their respective businesses as now being conducted by them, except
for such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, the failure to possess which,
individually or in the aggregate, would not be reasonably expected to have a
Material Adverse Effect.
 
 
- 15 -

--------------------------------------------------------------------------------

 

Section 4.12         Operation of Business.
 
(a)           The Company or one or more of its Subsidiaries possesses such
permits, licenses, approvals, consents and other authorizations (including
licenses, accreditation and other similar documentation or approvals of any
local health departments) (collectively, “Governmental Licenses”) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies,
including, without limitation, the United States Food and Drug Administration
(“FDA”), necessary to conduct the business now operated by it, except where the
failure to possess such Governmental Licenses, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect or as
otherwise disclosed in the Commission Documents.  The Company and its
Subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses and all applicable FDA rules and regulations, guidelines
and policies, and all applicable rules and regulations, guidelines and policies
of any governmental authority exercising authority comparable to that of the FDA
(including to the extent applicable any non-governmental authority whose
approval or authorization is required under foreign law comparable to that
administered by the FDA), except where the failure to so comply, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or as otherwise disclosed in the Commission Documents.  To the Knowledge
of the Company, all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect or as otherwise disclosed in the Commission Documents.  As to each
product that is subject to FDA regulation or similar legal provisions in any
foreign jurisdiction that is developed, manufactured, tested, packaged, labeled,
marketed, sold, distributed and/or commercialized by the Company or any of its
Subsidiaries, each such product is being developed, manufactured, tested,
packaged, labeled, marketed, sold, distributed and/or commercialized in
compliance with all applicable requirements of the FDA (and to the extent
applicable any non-governmental authority whose approval or authorization is
required under foreign law comparable to that administered by the FDA), except
where such non-compliance, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect or as otherwise
disclosed in the Commission Documents.  Except as set forth in the Commission
Documents or the Registration Statement, neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses or relating to a potential
violation of, failure to comply with, or request to produce additional
information under, any FDA rules and regulations, guidelines or policies which,
if the subject of any unfavorable decision, ruling or finding, individually or
in the aggregate, would have a Material Adverse Effect.
 
(b)           The Company or one or more of its Subsidiaries owns or possesses
adequate patents, patent rights, licenses, inventions, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names,
trade dress, logos, copyrights and other intellectual property, including,
without limitation, all of the intellectual property described in the Commission
Documents as being owned or licensed by the Company (collectively, “Intellectual
Property”), necessary to carry on the business now operated by it, except where
the failure to own or possess such Intellectual Property would not, individually
or in the aggregate, be reasonably expected to have a Material Adverse
Effect.  Except as set forth in the Commission Documents, there are no actions,
suits or judicial proceedings pending, or to the Company’s Knowledge threatened
in writing, relating to patents or proprietary information to which the Company
or any of its Subsidiaries is a party or of which any property of the Company or
any of its Subsidiaries is subject, and, to the Company’s Knowledge, neither the
Company nor any of its Subsidiaries has received any notice or is otherwise
aware of any infringement of or conflict with asserted rights of others with
respect to any Intellectual Property or of any facts or circumstances which
could render any Intellectual Property invalid or inadequate to protect the
interest of the Company and its Subsidiaries therein, and which infringement or
conflict (if the subject of any unfavorable decision, ruling or finding) or
invalidity or inadequacy, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(c)           All material clinical trials conducted by, or on behalf of, the
Company or any of its Subsidiaries, or in which the Company or any of its
Subsidiaries has participated that are described in the Commission Documents, or
the results of which are referred to in the Commission Documents, if any, are
the only clinical trials currently being conducted by or on behalf of the
Company and its Subsidiaries.  All such clinical trials conducted, supervised or
monitored by, or on behalf of, the Company or any of its Subsidiaries, to the
Knowledge of the Company, have been conducted in all material respects in
compliance with all applicable federal, state, local and foreign laws, and the
regulations and requirements of any applicable governmental entity, including,
but not limited to, FDA good clinical practice and good laboratory practice
requirements.  Except as set forth in the Commission Documents, neither the
Company nor any of its Subsidiaries has received any notices or correspondence
from the FDA or any other governmental agency requiring the termination or
suspension of any clinical trials conducted by, or on behalf of, the Company or
any of its Subsidiaries or in which the Company or any of its Subsidiaries has
participated that are described in the Commission Documents, if any, or the
results of which are referred to in the Commission Documents.  To the Knowledge
of the Company, all clinical trials previously conducted by, or on behalf of,
the Company or any of its Subsidiaries while conducted by or on behalf of the
Company or any of its Subsidiaries, were conducted in all material respects in
compliance with all then-applicable federal, state, local and foreign laws, and
the regulations and requirements of any applicable governmental entity,
including, but not limited to, FDA good clinical practice and good laboratory
practice requirements, except as set forth in the Commission Documents.
 
Section 4.13        Certain Fees.  Except as expressly set forth in this
Agreement, no brokers, finders or financial advisory fees or commissions will be
payable by the Company or any of its subsidiaries in respect of the transactions
contemplated by this Agreement.
 
Section 4.14        Disclosure.  To the Company’s Knowledge, neither this
Agreement nor any other documents, certificates or instruments furnished to the
Investor by or on behalf of the Company or any subsidiary in connection with the
transactions contemplated by this Agreement contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.
 
Section 4.15        Material Non-Public Information.  Except for this Agreement
and the transactions contemplated hereby and the Disclosure Schedule, neither
the Company nor its employees have disclosed to the Investor, any material
non-public information that, according to applicable law, rule or regulation,
should have been disclosed publicly by the Company prior to the date hereof but
which has not been so disclosed.

 
- 17 -

--------------------------------------------------------------------------------

 

Section 4.16        Acknowledgment Regarding Investor’s Purchase of Shares.  The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length investor with respect to this Agreement and the
transactions contemplated hereunder.  The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares.
 
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR
 
The Investor hereby makes the following representations, warranties and
covenants to the Company:
 
Section 5.1          Organization and Standing of the Investor.  The Investor is
a company duly organized, validly existing and in good standing under the laws
of the British Virgin Islands.
 
Section 5.2          Authorization and Power.  The Investor has the requisite
power and authority to enter into and perform its obligations under this
Agreement and to purchase the Shares, any Blackout Shares, the Warrant and the
Warrant Shares in accordance with the terms hereof.  The execution, delivery and
performance of this Agreement and the Warrant by Investor and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Investor, its Board of Directors or stockholders is
required.  This Agreement has been duly executed and delivered by the Investor
and constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership, or similar laws relating to, or
affecting generally the enforcement of creditor’s rights and remedies or
indemnification or by other equitable principles of general application
(including any limitation of equitable remedies).
 
Section 5.3          No Conflicts.  The execution, delivery and performance of
this Agreement, the Warrant and any other document or instrument contemplated
hereby, by the Investor and the consummation of the transactions contemplated
hereby and thereby do not (i) violate any provision of the Investor’s charter
documents or bylaws, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, mortgage, deed of trust, indenture,
note, bond, license, lease agreement, instrument or obligation to which the
Investor is a party, (iii) create or impose a lien, charge or encumbrance on any
property of the Investor under any agreement or any commitment to which the
Investor is a party or by which the Investor is bound or by which any of its
respective properties or assets are bound, (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, writ,
judgment or decree (including federal and state securities laws and regulations)
applicable to the Investor or by which any property or asset of the Investor are
bound or affected, or (v) require the consent of any third-party that has not
been obtained pursuant to any material contract to which Investor is subject or
to which any of its assets, operations or management may be subject.  The
Investor is not required under applicable federal, state, foreign or local law,
rule or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase or acquire the Shares, the Warrant, the Warrant Shares or any Blackout
Shares in accordance with the terms hereof, provided that, for purposes of the
representation made in this sentence, the Investor is assuming and relying upon
the accuracy of the relevant representations and agreements of the Company
herein.

 
- 18 -

--------------------------------------------------------------------------------

 
 
Section 5.4          Financial Capability.  The Investor has the financial
capability to perform all of its obligations under this Agreement, including the
capability to purchase the Shares, the Warrant, the Warrant Shares and any
Blackout Shares in accordance with the terms hereof.  The Investor has such
knowledge and experience in business and financial matters that it is capable of
evaluating the merits and risks of an investment in Common Stock and the
Warrant.  The Investor is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act.  The Investor is a “sophisticated
investor” as described in Rule 506(b)(2)(ii) of Regulation D.  The Investor
acknowledges that an investment in the Common Stock is speculative and involves
a high degree of risk.
 
Section 5.5          Information.  The Investor and its advisors, if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Shares, any Blackout Shares, the Warrant and the Warrant Shares which have been
requested by the Investor.  The Investor has reviewed or received copies of the
Commission Documents.  The Investor and its advisors, if any, have been afforded
the opportunity to ask questions of the Company.  The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares, any
Blackout Shares, the Warrant and the Warrant Shares.  The Investor understands
that it (and not the Company) shall be responsible for its own tax liabilities
that may arise as a result of this investment or the transactions contemplated
by this Agreement.
 
Section 5.6          Trading Restrictions.  The Investor covenants that during
the Commitment Period, neither the Investor nor any of its affiliates nor any
entity managed or controlled by the Investor will (i) enter into or execute or
cause or assist any Person to enter into or execute any “short sale” (as such
term is defined in Rule 200 of Regulation SHO, or any successor regulation,
promulgated by the Commission under the Exchange Act) of any securities of the
Company, and that the Investor and its affiliates shall comply with all other
applicable securities laws (including Regulation M), provided, however, that,
for the avoidance of doubt, the Investor may sell during any Draw Down Pricing
Period up to that number of shares of Common Stock that it is unconditionally
entitled to purchase and receive from the Company in respect of such Draw Down
Pricing Period in compliance with applicable securities laws.
 
Section 5.7          Not an Affiliate.  The Investor is not an officer, director
or “affiliate” (as defined in Rule 405 of the Securities Act) of the Company.

 
- 19 -

--------------------------------------------------------------------------------

 

Section 5.8          Prospectus Delivery.  The Investor agrees that unless the
Shares, the Warrant Shares or any Blackout Shares are eligible for resale
pursuant to all the conditions of Rule 144, it will resell the Shares, the
Warrant Shares and any Blackout Shares only pursuant to the Registration
Statement, in a manner described under the caption “Plan of Distribution” in the
Registration Statement, and in a manner in compliance with all applicable
securities laws, including, without limitation, any applicable prospectus
delivery requirements of the Securities Act and the insider trading restrictions
of the Exchange Act; provided that in no event shall the Company be under any
obligation to the Investor to supplement the Prospectus to reflect the issuance
of any Shares pursuant to a Draw Down at any time prior to the day following the
last Settlement Date with respect to such Draw Down.
 
ARTICLE VI
COVENANTS OF THE COMPANY
 
The Company covenants with the Investor as follows, which covenants are for the
benefit of the Investor and its permitted assignees (as defined herein):
 
Section 6.1          Securities Compliance.  The Company shall notify the
Commission and the Principal Market, if and as applicable, in accordance with
their respective rules and regulations, of the transactions contemplated by this
Agreement, and shall use commercially reasonable efforts to take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Shares and the
Warrant Shares and the Blackout Shares, if any, to the Investor.  Each
Commission Document to be filed with the Commission after the Closing Date and
incorporated by reference in the Registration Statement and Prospectus, when
such document becomes effective or is filed with the Commission, as the case may
be, shall comply in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and other federal, state and
local laws, rules and regulations applicable to it, and shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.
 
Section 6.2          Reservation of Common Stock.  As of the date hereof, the
Company has available and the Company shall reserve and keep available at all
times, free of preemptive rights and other similar contractual rights of
stockholders, shares of Common Stock for the purpose of enabling the Company to
satisfy any obligation to issue the Shares in connection with all Draw Downs
contemplated hereunder and the Warrant Shares.  The number of shares so reserved
from time to time, as theretofore increased or reduced as hereinafter provided,
may be reduced by the number of shares actually delivered hereunder, or as
otherwise agreed by the parties in writing.
 
Section 6.3          Registration and Listing.  During the Commitment Period,
the Company shall use commercially reasonable efforts to: (i) take all action
necessary to cause its Common Stock to continue to be registered under Section
12(b) or 12(g) of the Exchange Act, (ii) comply in all material respects with
its reporting and filing obligations under the Exchange Act, (iii) prevent the
termination or suspension of such registration, or the termination or suspension
of its reporting and filing obligations under the Exchange Act or Securities Act
(except as expressly permitted herein).  The Company shall use commercially
reasonable efforts to maintain the listing and trading of its Common Stock and
the listing of the Shares purchased by Investor hereunder on the Principal
Market (including, without limitation, maintaining sufficient net tangible
assets) and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the FINRA and the
Principal Market.  The Company will not be required to carry out any action
pursuant to this Agreement or the Warrant that would adversely impact the
listing of the Company’s securities on the Principal Market, which Principal
Market may be changed by the Company in the future in the Company’s discretion.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
Section 6.4           Compliance with Laws.
 
(a)           The Company shall comply, and cause each subsidiary to comply,
with all applicable laws, rules, regulations and orders, noncompliance with
which would reasonably be expected to have a Material Adverse Effect.  Without
limiting the generality of the foregoing, neither the Company nor any of its
officers, directors or affiliates will take, directly or indirectly, any action
designed or intended to stabilize or manipulate the price of any security of the
Company, or which would in the future reasonably be expected to cause or result
in, stabilization or manipulation of the price of any security of the Company,
in each case in contravention of applicable laws, rules, regulations or orders.
 
(b)           Without the consent of its stockholders in accordance with FINRA
rules and regulations and the rules and regulations of the NASDAQ Capital Market
and the Principal Market (if different), the Company will not be obligated to
issue, and the Investor will not be obligated to purchase, any Shares or
Blackout Shares which would otherwise result in the issuance under this
Agreement and the Warrant of Shares, Warrant Shares and Blackout Shares
(collectively) representing more than the applicable percentage under the rules
of the FINRA, NASDAQ Capital Market and Principal Market (if different),
including, without limitation, NASDAQ Listing Rule 5635(d), that would require
stockholder approval of the issuance thereof.  Nothing herein shall compel the
Company to seek such consent of its stockholders.  In addition, the Company will
not be obligated to issue, and the Investor will not be obligated to purchase,
any Shares, Warrant Shares or Blackout Shares if as a result of the acquisition
of such Shares and/or Warrant Shares and/or Blackout Shares, the Company would
be required to file any notification or report forms under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended.  Nothing herein shall compel the
Company to file such notification and report forms.
 
Section 6.5          Other Financing.  Nothing in this Agreement shall be
construed to restrict the right of the Company to offer, sell and/or issue
securities of any kind whatsoever, provided such transaction is not a Prohibited
Transaction (as defined below) (any such transaction that is not a Prohibited
Transaction is referred to in this Agreement as a “Permitted
Transaction”).  Without limiting the generality of the preceding sentence, the
Company may, without the prior written consent of the Investor, (i) establish
stock option, stock purchase, stock bonus or other equity incentive or award
plans or agreements (for directors, employees, consultants and/or advisors), and
issue securities thereunder, and amend such plans or agreements, including
increasing the number of shares available thereunder, (ii) issue equity
securities to finance, or otherwise in connection with, the acquisition, license
or sale of one or more other companies, equipment, technologies or lines of
business, (iii) issue shares of Common Stock and/or other securities in
connection with the Company’s option, equity incentive or award plans, stock
purchase plans, stock bonus programs, rights plans, warrants or options, (iv)
issue shares of Common Stock and/or other securities in connection with the
acquisition, license or sale of products, licenses, equipment or other assets
and strategic collaborations, partnerships, joint ventures or similar
transactions; (v) issue shares of Common and/or other securities to employees,
consultants and/or advisors as consideration for services rendered or to be
rendered, (vi) issue and sell equity or debt securities in a public offering,
(vii) issue and sell any equity or debt securities in a private placement (other
than in connection with any Prohibited Transaction), (viii) issue equity
securities to equipment lessors, equipment vendors, banks or similar lending
institutions in connection with leases or loans, or in connection with
strategic, commercial or licensing transactions, including without limitation in
connection with the Company’s current  loan, or any future strategic, commercial
or licensing transactions with, PharmaBio Development, Inc., (ix) issue
securities in connection with any stock split, stock dividend, recapitalization,
reclassification or similar event by the Company and (x) issue shares of Common
Stock to the Investor under any other agreement entered into between the
Investor and the Company.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
Section 6.6          Prohibited Transactions.  Except as set forth on Schedule
6.6 of the Disclosure Schedule and except as permitted by Section 6.5, during
the term of this Agreement, the Company shall not enter into any Prohibited
Transaction without the prior written consent of the Investor, which consent may
be withheld at the sole discretion of the Investor.  For the purposes of this
Agreement, the term “Prohibited Transaction” shall refer to the issuance by the
Company of any “future priced securities,” which shall mean the issuance of
shares of Common Stock or securities of any type whatsoever that are, or may
become, convertible or exchangeable into shares of Common Stock where the
purchase, conversion or exchange price for such Common Stock is determined using
any floating discount or other post-issuance adjustable discount to the market
price of Common Stock, including, without limitation, pursuant to any equity
line or other committed equity financing, including, without limitation, any
financing that is substantially similar to the financing provided for under this
Agreement, provided that any future issuance by the Company of (i) a convertible
security (“Convertible Security”) that (A) contains provisions that adjust the
conversion price of such Convertible Security in the event of stock splits,
dividends, distributions, reclassifications or similar events or pursuant to
anti-dilution provisions or (B) is issued in connection with the Company
obtaining debt financing to support  research and development activities where
the issuance of Convertible Securities is conditioned upon or otherwise related
to the Company meeting certain defined development milestones, (ii) securities
in a registered direct public offering or an unregistered private placement
where the price per share of such securities is fixed concurrently with the
execution of definitive documentation relating to the offering or placement, as
applicable and (iii) securities issued in connection with a secured debt
financing, shall not be a Prohibited Transaction.
 
Section 6.7          Corporate Existence.  The Company shall take all steps
necessary to preserve and continue the corporate existence of the Company.
 
Section 6.8          Non-Disclosure of Non-Public Information.  Subject to
Section 6.9 below, except as otherwise expressly provided in this Agreement or
the Warrant, none of the Company, its officers, directors, employees nor agents
shall disclose material non-public information to the Investor, its advisors or
representatives.

 
- 22 -

--------------------------------------------------------------------------------

 

Section 6.9          Notice of Certain Events Affecting Registration; Suspension
of Right to Request a Draw Down.  The Company shall promptly notify the Investor
upon the occurrence of any of the following events in respect of the
Registration Statement or the Prospectus related to the offer, issuance and sale
of the Shares and the Warrant Shares hereunder: (i) receipt of any request for
material additional information by the Commission or any other federal or state
governmental authority or for amendments or supplements to the Registration
Statement or the Prospectus during the period of effectiveness of the
Registration Statement; (ii) the issuance by the Commission or any other federal
or state governmental authority of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for that
purpose; and (iii) receipt of any notification with respect to the suspension of
the qualification or exemption from qualification of any of any capital
securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.  If at any time the Commission shall issue any stop
order suspending the effectiveness of the Registration Statement, the Company
shall use commercially reasonable efforts to obtain the withdrawal of such order
at the earliest possible time.  The Company shall not be required to disclose to
the Investor the substance or specific reasons of any of the events set forth in
clauses (i) through (iii) of the first sentence of this Section 6.9, only that
the event has occurred.  The Company shall not request a Draw Down during the
continuation of any of the foregoing events.
 
Section 6.10        Amendments to the Registration Statement.  The Company shall
not file any amendment to the Registration Statement or make any amendment or
supplement to the Prospectus (to the extent related to the sale of Shares
hereunder) of which the Investor shall not have been previously or be
simultaneously advised; provided, however, that the Company may, to the extent
it deems advisable, and without the prior consent of or notice to the Investor,
supplement the Prospectus within two (2) Trading Days following the Settlement
Date for each Draw Down solely to reflect the issuance of Shares with respect to
such Draw Down; and provided further that the Company need not advise the
Investor regarding any supplement the purpose of which is to update the
Registration Statement and the Prospectus to include information the Company has
previously filed with the Commission pursuant to Section 13 or 15(d) of the
Exchange Act, and (b) so long as, in the reasonable opinion of counsel for the
Investor, a Prospectus is required to be delivered in connection with sales of
the Shares by the Investor, if the Company files any information, documents or
reports that are incorporated by reference in the Registration Statement
pursuant to the Exchange Act, the Company shall, if requested in writing by the
Investor, deliver a copy of such information, documents or reports to the
Investor promptly following such filing to the extent such information,
documents or reports are not available on the Commission’s IDEA filing system.
 
Section 6.11        Prospectus Delivery.  From time to time for such period as
in the reasonable opinion of counsel for the Investor a prospectus is required
by the Securities Act to be delivered in connection with sales by the Investor,
the Company will expeditiously deliver to the Investor, without charge, as many
copies of the Prospectus (and of any amendment or supplement thereto related to
sales by the Investor) as the Investor may reasonably request.  The Company
consents to the use of the Prospectus (and of any amendment or supplement
thereto) in accordance with the provisions of the Securities Act and state
securities laws in connection with the offering and sale of the Shares and the
Warrant Shares and for such period of time thereafter as the Prospectus is
required by the Securities Act to be delivered in connection with sales of the
Shares and the Warrant Shares.  Notwithstanding the foregoing, in no event shall
the Company be under any obligation to the Investor to supplement the Prospectus
to reflect the issuance of any Shares pursuant to a Draw Down at any time prior
to the day following the last Settlement Date with respect to such Draw Down.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
ARTICLE VII
CONDITIONS TO THE OBLIGATION OF THE INVESTOR
TO ACCEPT A DRAW DOWN
 
The obligation of the Investor hereunder to accept a Draw Down Notice and to
acquire and pay for the Shares in accordance therewith is subject to the
satisfaction or waiver, at each Condition Satisfaction Date, of each of the
conditions set forth below.  Other than those conditions set forth in Section
7.12, which are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion, the conditions are for the Investor’s sole
benefit and may be waived by the Investor at any time in its sole
discretion.  As used in this Agreement, the term “Condition Satisfaction Date”
shall mean, with respect to each Draw Down, the date on which the applicable
Draw Down Notice is delivered to the Investor and each Settlement Date.
 
Section 7.1          Accuracy of the Company’s Representations and
Warranties.  Each of the representations and warranties of the Company shall be
true and correct in all material respects as of the date when made as though
made at that time except for representations and warranties that are expressly
made as of a particular date.
 
Section 7.2          Performance by the Company.  The Company shall have, in all
material respects, performed, satisfied and complied with all covenants,
agreements and conditions required by this Agreement and the Warrant to be
performed, satisfied or complied with by the Company on or prior to the
applicable Condition Satisfaction Date.
 
Section 7.3          Compliance with Law.  The Company shall have complied in
all respects with all applicable federal, state and local governmental laws,
rules, regulations and ordinances in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby except for any failures to so comply which would not be
reasonably expected to have a Material Adverse Effect.
 
Section 7.4          Effective Registration Statement.  The Registration
Statement shall have previously become effective and shall remain effective and
(i) neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened to do so (unless the Commission’s
concerns have been addressed and the Investor is reasonably satisfied that the
Commission no longer is considering or intends to take such action), and (ii) no
other suspension of the use or withdrawal of the effectiveness of the
Registration Statement or the Prospectus shall exist.
 
Section 7.5          No Knowledge.  The Company shall have no Knowledge of any
event that could reasonably be expected to have the effect of causing the
Registration Statement with respect to the sale of the Shares to be suspended or
otherwise ineffective (which event is reasonably likely to occur within eight
Trading Days following the Trading Day on which a Draw Down Notice is delivered)
as of the Settlement Date.

 
- 24 -

--------------------------------------------------------------------------------

 
 
Section 7.6          No Suspension.  Trading in the Company’s Common Stock shall
not have been suspended by the Commission, the Principal Market or the FINRA and
trading in securities generally as reported on the Principal Market shall not
have been suspended or limited as of the Condition Satisfaction Date.
 
Section 7.7          No Injunction.  No statute, rule, regulation, order,
decree, writ, ruling or injunction shall have been enacted, entered,
promulgated, endorsed or, to the Knowledge of the Company, threatened by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement.
 
Section 7.8          No Proceedings or Litigation.  No action, suit or
proceeding before any arbitrator or any court or governmental authority shall
have been commenced or, to the Knowledge of the Company, threatened, and, to the
Knowledge of the Company no inquiry or investigation by any governmental
authority shall have been threatened, against the Company or any subsidiary, or
any of the officers, directors or affiliates of the Company or any subsidiary,
seeking to enjoin, prevent or change the transactions contemplated by this
Agreement, or seeking material damages in connection with such transactions,
except for any action, suit or proceeding that would not reasonably be expected
to have a Material Adverse Effect.
 
Section 7.9          Sufficient Shares Registered for Sale.  The Company shall
have sufficient Shares, calculated using the Closing Price of the Common Stock
as of the Trading Day immediately preceding the applicable Draw Down Notice,
registered under the Registration Statement to issue and sell such Shares in
accordance with such Draw Down Notice.
 
Section 7.10        Payment of Fees and Expenses.  The Company shall be current
on any and all invoices submitted to the Company in respect of fees and expenses
of the Investor provided for in Section 10.1 hereof, except for such fees, or
portion thereof, that the Company disputes in good faith, provided that such
invoices were submitted to the Company not less than twenty (20) Trading Days
prior to delivery of the applicable Draw Down Notice.
 
Section 7.11        Opinion of Counsel.  Prior to receipt of the first Draw Down
Notice, the Investor shall have received an opinion of counsel to the Company
mutually agreed upon between the parties.
 
Section 7.12        Accuracy of Investor’s Representations and Warranties.  The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date when made as though made at that time except
for representations and warranties that are expressly made as of a particular
date.
 
ARTICLE VIII
TERMINATION
 
Section 8.1          Term.  Unless otherwise terminated in accordance with
Section 8.2 below, this Agreement shall terminate upon the earlier to occur of
(i) the expiration of the Commitment Period or (ii) the issuance of Shares
pursuant to this Agreement in an amount equal to the Maximum Commitment Amount.

 
- 25 -

--------------------------------------------------------------------------------

 
 
Section 8.2           Other Termination; Blackout Periods.
 
(a)           The Investor may terminate this Agreement upon (x) one (1) Trading
Day’s notice if the Company enters into any Prohibited Transaction as set forth
in Section 6.6 without the Investor’s prior written consent, or (y) one (1)
Trading Day’s notice if the Investor provides written notice of a Material
Adverse Effect to the Company, and such Material Adverse Effect continues for a
period of ten (10) Trading Days after the receipt by the Company of such notice.
 
(b)           The Company may terminate this Agreement upon one (1) Trading
Day’s notice; provided, however, that the Company shall not terminate this
Agreement pursuant to this Section 8.2(c) during any Draw Down Pricing Period;
provided further, that, in the event of any termination of this Agreement by the
Company pursuant to this Section 8.2(c), so long as the Investor owns Shares
purchased hereunder, unless all of such shares of Common Stock may be sold by
the Investor without registration and without any time, volume or manner
limitations pursuant to Rule 144(b) (or any similar provision then in effect)
under the Securities Act, the Company shall not suspend or withdraw the
Registration Statement or otherwise cause the Registration Statement to become
ineffective, or voluntarily delist the Common Stock from, the Principal Market
without listing the Common Stock on another Principal Market.
 
(c)           Each of the parties hereto may terminate this Agreement upon one
(1) Trading Day’s notice if the other party has breached a material
representation, warranty or covenant to this Agreement and such breach is not
remedied within ten (10) Trading Days after notice of such breach is delivered
to the breaching party.
 
(d)           If, in the good faith judgment of the Company, following
consultation with legal counsel, it would be detrimental to the Company or its
stockholders for sales of securities of the Company to be made pursuant to the
Registration Statement due to (i) the existence of a material development or
potential material development involving the Company that the Company would be
obligated to disclose or incorporate by reference in the Registration Statement
and which the Company has not disclosed, or which disclosure would be premature
or otherwise inadvisable at such time or would have a Material Adverse Effect on
the Company or its stockholders, or (ii) a filing of a Company-initiated
registration of any class of its equity securities would adversely affect or
require premature disclosure of such material development or potential material
development (the Company’s notice thereof, a “Blackout Notice”), the Company
shall have the right to suspend use of such Registration Statement for a period
of not more than thirty (30) days (any such deferral or suspension period, a
“Blackout Period”).  The Investor acknowledges that it would be seriously
detrimental to the Company and its stockholders for the Registration Statement
to remain in effect during a Blackout Period and therefore essential to suspend
the use thereof during such Blackout Period and agrees to cease any disposition
of the Shares under the Registration Statement during such Blackout Period.  The
Company may not exercise any of its rights under this section to suspend the
effectiveness of the Registration Statement more than six (6) times in any
twelve (12) month period.  In the event that, within five (5) Trading Days
following any Settlement Date, the Company gives a Blackout Notice to the
Investor and the VWAP on the Trading Day immediately preceding such Blackout
Period (“Old VWAP”) is greater than the VWAP on the first Trading Day following
such Blackout Period that the Investor may sell its Shares pursuant to an
effective Registration Statement (“New VWAP”), then the Company shall pay to the
Investor, by wire transfer of immediately available funds to an account
designated by the Investor, the “Blackout Amount.”  For the purposes of this
Agreement, Blackout Amount means the product of (i) the number of Shares
purchased by the Investor pursuant to the most recent Draw Down and actually
held by the Investor (and not otherwise sold, hypothecated or transferred)
immediately prior to the Blackout Period and (ii) the result, if greater than
zero, obtained by subtracting the New VWAP from the Old VWAP; provided, however,
that no Blackout Amount shall be payable in respect of Shares (x) that are
otherwise freely tradable by the Investor, including under Rule 144, during the
Blackout Period or (y) if the Company offers to repurchase from the Investor
such Shares for a per share purchase price equal to the VWAP on the Trading Day
immediately preceding the day on which any such Blackout Period began.  For any
Blackout Period in respect of which a Blackout Amount becomes due and payable,
rather than paying the Blackout Amount, the Company may at its sole discretion,
issue to the Investor shares of Common Stock with an aggregate market value
determined as of the first Trading Day following such Blackout Period equal to
the Blackout Amount (“Blackout Shares”).
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
Section 8.3          Effect of Termination.  In the event of termination by the
Company or the Investor, written notice thereof shall forthwith be given to the
other party and the transactions contemplated by this Agreement shall be
terminated without further action by either party.  If this Agreement is
terminated as provided in Section 8.1 or 8.2 herein, this Agreement shall become
void and of no further force and effect, except as provided in Section
10.13.  Nothing in this Section 8.3 shall be deemed to release the Company or
the Investor from any liability for any breach under this Agreement occurring
prior to such termination, or to impair the rights of the Company and the
Investor to compel specific performance by the other party of its obligations
under this Agreement arising prior to such termination.
 
ARTICLE IX
INDEMNIFICATION
 
Section 9.1           Indemnification.
 
(a)           Except as otherwise provided in this Article IX, unless disputed
as set forth in Section 9.2, the Company agrees to indemnify, defend and hold
harmless the Investor and its affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (each, an “Investor Indemnified Party”), to the fullest extent permitted
by law from and against any and all Damages directly resulting from or directly
arising out of any breach of any representation or warranty, covenant or
agreement (except as otherwise specifically provided) by the Company in this
Agreement; provided, however, that the Company shall not be liable under this
Article IX to an Investor Indemnified Party to the extent that such Damages
resulted or arose from the breach by an Investor Indemnified Party of any
representation, warranty, covenant or agreement of an Investor Indemnified Party
contained in this Agreement, or the negligence, recklessness, willful misconduct
or bad faith of an Investor Indemnified Party.  The parties intend that any
Damages subject to indemnification pursuant to this Article IX will be net of
insurance proceeds (which the Investor agrees to use commercially reasonable
efforts to recover or to cause any Investor Indemnified Party to
recover).  Accordingly, the amount which the Company is required to pay to any
Investor Indemnified Party hereunder (a “Company Indemnity Payment”) will be
reduced by any insurance proceeds actually recovered by or on behalf of any
Investor Indemnified Party in reduction of the related Damages.  In addition, if
an Investor Indemnified Party receives a Company Indemnity Payment required by
this Article IX in respect of any Damages and subsequently receives any such
insurance proceeds, then the Investor will pay, or will cause such other
Investor Indemnified Party to pay, to the Company an amount equal to the Company
Indemnity Payment received less the amount of the Company Indemnity Payment that
would have been due if the insurance proceeds had been received, realized or
recovered before the Company Indemnity Payment was made.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
(b)           Except as otherwise provided in this Article IX, unless disputed
as set forth in Section 9.2, the Investor agrees to indemnify, defend and hold
harmless the Company and its affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (each, a “Company Indemnified Party”), to the fullest extent permitted
by law from and against any and all Damages directly resulting from or directly
arising out of any breach of any representation or warranty, covenant or
agreement by the Investor in this Agreement; provided, however, that the
Investor shall not be liable under this Article IX to a Company Indemnified
Party to the extent that such Damages resulted or arose from the breach by a
Company Indemnified Party of any representation, warranty, covenant or agreement
of a Company Indemnified Party contained in this Agreement or the negligence,
recklessness, willful misconduct or bad faith of a Company Indemnified
Party.  The parties intend that any Damages subject to indemnification pursuant
to this Article IX will be net of insurance proceeds (which the Company agrees
to use commercially reasonable efforts to recover or to cause any Company
Indemnified Party to recover).  Accordingly, the amount which the Investor is
required to pay to any Company Indemnified Party hereunder (an “Investor
Indemnity Payment”) will be reduced by any insurance proceeds theretofore
actually recovered by or on behalf of any Company Indemnified Party in reduction
of the related Damages.  In addition, if a Company Indemnified Party receives an
Investor Indemnity Payment required by this Article IX in respect of any Damages
and subsequently receives any such insurance proceeds, then the Company
Indemnified Party will pay, or will cause such other Company Indemnified Party
to pay, to the Investor an amount equal to the Investor Indemnity Payment
received less the amount of the Investor Indemnity Payment that would have been
due if the insurance proceeds had been received, realized or recovered before
the Investor Indemnity Payment was made.
 
Section 9.2          Notification of Claims for Indemnification.  Each party
entitled to indemnification under this Article IX (an “Indemnified Party”)
shall, promptly after the receipt of notice of the commencement of any claim
against such Indemnified Party in respect of which indemnity may be sought from
the party obligated to indemnify such Indemnified Party under this Article IX
(the “Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof.  Any such notice shall describe the claim in reasonable
detail.  The failure of any Indemnified Party to so notify the Indemnifying
Party of any such action shall not relieve the Indemnifying Party from any
liability which it may have to such Indemnified Party (a) other than pursuant to
this Article IX or (b) under this Article IX unless, and only to the extent
that, such failure results in the Indemnifying Party’s forfeiture of substantive
rights or defenses or the Indemnifying Party is prejudiced by such delay.  The
procedures listed below shall govern the procedures for the handling of
indemnification claims.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
(a)           Any claim for indemnification for Damages that do not result from
a Third Party Claim as defined in the following paragraph, shall be asserted by
written notice given by the Indemnified Party to the Indemnifying Party.  Such
Indemnifying Party shall have a period of thirty (30) days after the receipt of
such notice within which to respond thereto.  If such Indemnifying Party does
not respond within such thirty (30) day period, such Indemnifying Party shall be
deemed to have refused to accept responsibility to make payment as set forth in
Section 9.1.  If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement.
 
(b)           If an Indemnified Party shall receive notice or otherwise learn of
the assertion by a person or entity not a party to this Agreement of any
threatened legal action or claim (collectively a “Third Party Claim”), with
respect to which an Indemnifying Party may be obligated to provide
indemnification, the Indemnified Party shall give such Indemnifying Party
written notice thereof within twenty (20) days after becoming aware of such
Third Party Claim.
 
(c)           An Indemnifying Party may elect to defend (and, unless the
Indemnifying Party has specified any reservations or exceptions, to seek to
settle or compromise) at such Indemnifying Party’s own expense and by such
Indemnifying Party’s own counsel, any Third Party Claim.  Within thirty (30)
days after the receipt of notice from an Indemnified Party (or sooner if the
nature of such Third Party Claim so requires), the Indemnifying Party shall
notify the Indemnified Party whether the Indemnifying Party will assume
responsibility for defending such Third Party Claim, which election shall
specify any reservations or exceptions.  If such Indemnifying Party does not
respond within such thirty (30) day period or rejects such claim in whole or in
part, the Indemnified Party shall be free to pursue such remedies as specified
in this Agreement.  In case any such Third Party Claim shall be brought against
any Indemnified Party, and it shall notify the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to assume the
defense thereof at its own expense, with counsel satisfactory to such
Indemnified Party in its reasonable judgment; provided, however, that any
Indemnified Party may, at its own expense, retain separate counsel to
participate in such defense at its own expense.  Notwithstanding the foregoing,
in any Third Party Claim in which both the Indemnifying Party, on the one hand,
and an Indemnified Party, on the other hand, are, or are reasonably likely to
become, a party, such Indemnified Party shall have the right to employ separate
counsel and to control its own defense of such claim if, in the reasonable
opinion of counsel to such Indemnified Party, either (x) one or more significant
defenses are available to the Indemnified Party that are not available to the
Indemnifying Party or (y) a conflict or potential conflict exists between the
Indemnifying Party, on the one hand, and such Indemnified Party, on the other
hand, that would make such separate representation advisable; provided, however,
that in such circumstances the Indemnifying Party (i) shall not be liable for
the fees and expenses of more than one counsel to all Indemnified Parties and
(ii) shall reimburse the Indemnified Parties for such reasonable fees and
expenses of such counsel incurred in any such Third Party Claim, as such
expenses are incurred, provided that the Indemnified Parties agree to repay such
amounts if it is ultimately determined that the Indemnifying Party was not
obligated to provide indemnification under this Article IX.  The Indemnifying
Party agrees that it will not, without the prior written consent of the
Indemnified Party, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim relating to the matters contemplated hereby (if
any Indemnified Party is a party thereto or has been actually threatened to be
made a party thereto) unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Party from all liability arising or
that may arise out of such claim.  The Indemnifying Party shall not be liable
for any settlement of a claim effected against an Indemnified Party without the
Indemnifying Party’s written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. The rights accorded to an Indemnified Party
hereunder shall be in addition to any rights that any Indemnified Party may have
at common law, by separate agreement or otherwise; provided, however, that
notwithstanding the foregoing or anything to the contrary contained in this
Agreement, nothing in this Article IX shall restrict or limit any rights that
any Indemnified Party may have to seek equitable relief.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
ARTICLE X
MISCELLANEOUS
 
Section 10.1         Fees and Expenses.
 
(a)           Each of the Company and the Investor agrees to pay its own
expenses incident to the performance of its obligations hereunder, except that
the Company shall be solely responsible for (i) all reasonable attorneys fees
and expenses incurred by the Investor in connection with the preparation,
negotiation, execution and delivery of this Agreement and the Warrant, and
review of the Registration Statement, and in connection with any amendments and
modifications to this Agreement, (ii) subject in all cases to Section 10.1(b)
hereof, all reasonable fees and expenses incurred in connection with the
Investor’s enforcement of this Agreement, including, without limitation, all
reasonable attorneys fees and expenses, (iii) as compensation for all other
ongoing due diligence, legal and transaction expenses of the Investor during the
term of this Agreement, a fee equal to 1.85% of the gross proceeds of each
individual Draw Down (which amount may be deducted from the aggregate purchase
price paid in respect of such Draw Down); provided that for any calendar quarter
during which the Company elects not to deliver a Draw Down Notice hereunder, the
Company shall pay to the Investor a fee equal to $15,000, and (iv) all stamp or
other similar taxes and duties, if any, levied in connection with issuance of
the Shares pursuant hereto; provided, however, that the maximum aggregate amount
payable by the Company pursuant to clause (i) above shall be $45,000 and the
Investor shall bear all fees and expenses described in clause (i) above in
excess of $45,000.  For the avoidance of doubt, payment of the fee specified in
clause (iii) of the foregoing sentence shall be the sole obligation of the
Company with respect to such expenses of the Investor.
 
(b)           If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement or the Warrant, the prevailing party shall
be entitled to reasonable fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled.
 
Section 10.2        Reporting Entity for the Common Stock.  The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P., any successor thereto, or any mutually agreed upon trading
platform, provided that the Closing Price shall be reported by the Principal
Market.  The written mutual consent of the Investor and the Company shall be
required to employ any other reporting entity.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
Section 10.3        Brokerage.  Each of the parties hereto represents that it
has had no dealings in connection with this transaction with any finder or
broker who will demand payment of any fee or commission from the other
party.  The Company on the one hand, and the Investor, on the other hand, agree
to indemnify the other against and hold the other harmless from any and all
liabilities to any Persons claiming brokerage commissions or finder’s fees on
account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
Section 10.4        Notices.  All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice given in accordance herewith, in each case with
a copy to the e-mail address set forth beside the facsimile number for the
addressee below.  Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a Trading
Day during normal business hours where such notice is to be received), or the
first Trading Day following such delivery (if delivered other than on a Trading
Day during normal business hours where such notice is to be received) or (b) on
the second Trading Day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.  The addresses for such communications
shall be:
 
If to the Company:
 
Discovery Laboratories, Inc.
2600 Kelley Road, Suite 100
Warrington, Pennsylvania 18976
Facsimile: 215-488-9557
Attention: Deputy General Counsel
Email: mtempleton@DiscoveryLabs.com
 
with a copy (which shall not constitute notice) to:
 
Sonnenschein, Nath & Rosenthal LLP
1221 Avenue of the Americas
New York, NY  10020-1089
Facsimile: 212 768 6800
Attention: Ira L. Kotel, Esq.
Email: ikotel@sonnenschein.com
 
if to the Investor:
 
Kingsbridge Capital Limited
Attention: Mr. Antony Gardner-Hillman
P.O. Box 1075
Elizabeth House
9 Castle Street
St. Helier
Jersey
JE42QP
Channel Islands
Telephone: 011-44-1534-636-041
Facsimile: 011-44-1534-636-042
Email: admin@kingsbridgecap.com; and adamgurney@kingsbridgecap.com

 
- 32 -

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:


Kingsbridge Corporate Services Limited
Kingsbridge House
New Abbey
Kilcullen, County Kildare
Republic of Ireland
Telephone: 011-353-45-481-811
Facsimile: 011-353-45-482-003
Email: adamgurney@kingsbridge.ie; theabrowne@kingsbridge.ie; and
pwhelan@kingsbridge.ie
 
and another copy (which shall not constitute notice) to:
 
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Facsimile: (212) 806-9238
Attention: Keith M. Andruschak, Esq. — kandruschak@stroock.com
 
Either party hereto may from time to time change its contact information for
notices under this Section by giving at least ten (10) days’ prior written
notice of such changed contact information to the other party hereto.
 
Section 10.5        Assignment.  Neither this Agreement nor any rights of the
Investor or the Company hereunder may be assigned by either party to any other
Person without the prior written consent of the other party, and any purported
assignment without such consent shall be void ab initio.
 
Section 10.6        Amendment; No Waiver.  No party shall be liable or bound to
any other party in any manner by any warranties, representations or covenants
except as specifically set forth in this Agreement and the Warrant.  Except as
expressly provided in this Agreement and the Warrant, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument signed by both parties hereto.  The failure of either party
to insist on strict compliance with this Agreement, or to exercise any right or
remedy under this Agreement, shall not constitute a waiver of any rights
provided under this Agreement, nor estop the parties from thereafter demanding
full and complete compliance nor prevent the parties from exercising such a
right or remedy in the future.
 
Section 10.7        Entire Agreement.  This Agreement and the Warrant set forth
the entire agreement and understanding of the parties relating to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
negotiations and understandings between the parties, both oral and written,
relating to the subject matter hereof.

 
- 33 -

--------------------------------------------------------------------------------

 
 
Section 10.8        Title and Subtitles.  The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.
 
Section 10.9        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.
 
Section 10.10      Choice of Law.  This Agreement shall be construed under the
laws of the State of New York, without giving effect to the choice of law
provisions of such state that would cause the application of the laws of any
other jurisdiction.
 
Section 10.11       Specific Enforcement, Consent to Jurisdiction.
 
(a)           The Company and the Investor acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that either party shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement by the other party and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which either party may be entitled by law or equity.
 
(b)           Each of the Company and the Investor (i) hereby irrevocably
submits to the jurisdiction of the United States District Court and other courts
of the United States sitting in the State of New York for the purposes of any
suit, action or proceeding arising out of or relating to this Agreement and (ii)
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper.  Each of the Company
and the Investor consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section 10.12 shall affect or limit any right to serve process in any other
manner permitted by law.
 
Section 10.12      Survival.  The representations and warranties of the Company
and the Investor contained in Articles IV and V and the covenants contained in
Article V and Article VI shall survive the execution and delivery hereof and the
Closing until the termination of this Agreement, and the agreements and
covenants set forth in Article VIII and Article IX of this Agreement shall
survive the execution and delivery hereof and the Closing hereunder.
 
 
- 34 -

--------------------------------------------------------------------------------

 

Section 10.13      Publicity.  Except as otherwise required by applicable law or
regulation, or Nasdaq rule or judicial process, prior to the Closing, neither
the Company nor the Investor shall issue any press release or otherwise make any
public statement or announcement with respect to this Agreement or the
transactions contemplated hereby or the existence of this Agreement.  In the
event the Company is required by law, regulation, Nasdaq rule or judicial
process, based upon reasonable advice of the Company’s counsel, to issue a press
release or otherwise make a public statement or announcement with respect to
this Agreement prior to the Closing, the Company shall consult with the Investor
on the form and substance of such press release, statement or
announcement.  Promptly after the Closing, each party may issue a press release
or otherwise make a public statement or announcement with respect to this
Agreement or the transactions contemplated hereby or the existence of this
Agreement; provided that, prior to issuing any such press release, making any
such public statement or announcement, the party wishing to make such release,
statement or announcement consults and cooperates in good faith with the other
party in order to formulate such press release, public statement or announcement
in form and substance reasonably acceptable to both parties.
 
Section 10.14      Severability.  The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.  Notwithstanding the foregoing, if the severance of such provision
materially changes the economic benefits of this Agreement, as reformed, to
either party as such benefits are anticipated as of the date hereof, then such
party may terminate this Agreement on five (5) Trading Days prior written notice
to the other party.
 
Section 10.15      Further Assurances.  From and after the date of this
Agreement, upon the request of the Investor or the Company, each of the Company
and the Investor shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.
 
[Remainder of this page intentionally left blank]
 
 
- 35 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first written.
 
KINGSBRIDGE CAPITAL LIMITED
 
By:
/s/ Antony Gardner-Hillman
 
Antony Gardner-Hillman
 
Director
   
DISCOVERY LABORATORIES, INC.
 
By:
/s/ John G. Cooper
 
John G. Cooper
 
Executive Vice President and Chief Financial Officer

 
[Signature Page to Common Stock Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Form of Warrant
 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Form of Draw Down Notice
 
Kingsbridge Capital Limited
Attention: Mr. Tony Hillman
P.O. Box 1075
Elizabeth House
9 Castle Street
St. Helier
Jersey
JE42QP
Channel Islands
Facsimile: 011-44-1534-636-042
Email: admin@kingsbridgecap.com; and adamgurney@kingsbridgecap.com


Kingsbridge Corporate Services Limited
Kingsbridge House
New Abbey
Kilcullen, County Kildare
Republic of Ireland
Facsimile: 011-353-45-482-003
Email: adamgurney@kingsbridge.ie; theabrowne@kingsbridge.ie and
pwhelan@kingsbridge.ie
 
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Facsimile: (212) 806-5400
Attention: Keith M. Andruschak, Esq. – kandruschak@stroock.com
 
Reference is hereby made to that certain Common Stock Purchase Agreement dated
as of June __, 2010 (the “Agreement”) by and between Discovery Laboratories,
Inc., a corporation organized and existing under the laws of the State of
Delaware (the “Company”), and Kingsbridge Capital Limited, an entity organized
and existing under the laws of the British Virgin Islands (the
“Investor”).  Capitalized terms used and not otherwise defined herein shall have
the meanings given such terms in the Agreement.
 
In accordance with and pursuant to Section 3.1 of the Agreement, the Company
hereby issues this Draw Down Notice to the Investor pursuant to the terms set
forth below.
 
First Trading Day of Draw Down Pricing Period: __________, 20[_];
 
Minimum Obligated Amount:
$_______________

 
 
 

--------------------------------------------------------------------------------

 

(determined using First Methodology/ Second Methodology (PLEASE CIRCLE ONE));
 
Threshold Price:
$_______________.
   
Supplemental Amount:
$_______________;
   
Supplemental Threshold Price:
$_______________



Enclosed with this Draw Down Notice is an executed copy of the Officer’s
Certificate described in Section 3.1 of the Agreement, the base form of which is
attached to such Agreement as Exhibit C.
 
 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
Form of Officer’s Certificate
 
I, [NAME OF OFFICER], do hereby certify to Kingsbridge Capital Limited (the
“Investor”), with respect to the common stock of Discovery Laboratories, Inc.
(the “Company”) issuable in connection with the Draw Down Notice, dated
_______________ (the “Notice”) attached hereto and delivered pursuant to Article
III of the Common Stock Purchase Agreement, dated June __, 2010 (the
“Agreement”), by and between the Company and the Investor, as follows
(capitalized terms used but undefined herein have the meanings given to such
terms in the Agreement):
 
I am the duly elected [OFFICER] of the Company.
 
The representations and warranties of the Company set forth in Article IV of the
Agreement are true and correct in all material respects as though made on and as
of the date hereof (except for such representations and warranties that are made
as of a particular date).
 
The Company has performed in all material respects all covenants and agreements
to be performed by the Company on or prior to the date hereof related to the
Notice and has satisfied each of the conditions to the obligation of the
Investor set forth in Article VII of the Agreement.
 
The Registration Statement is currently effective with the Commission for the
sale of Shares to the Investor.
 
Assuming the accuracy of the representations and agreements of the Investor
contained in Section 5.10 of the Agreement, the Shares issuable in respect of
the Notice will be delivered via book entry through the DTC to an account
designated by the Investor.
 
The undersigned has executed this Certificate this _____ day of, 20[_].
 
Name:
  
Title:
  

 
 
 

--------------------------------------------------------------------------------

 

Exhibit D
 
Form of Supplemental Amount Exercise Notice
 
Discovery Laboratories, Inc.
2600 Kelley Road, Suite 100
Warrington, Pennsylvania 18976
Facsimile: 215-488-9557
Attention: Deputy General Counsel
 
Reference is hereby made to that certain Common Stock Purchase Agreement, dated
as of June [__], 2010 (the “Agreement”), by and between Kingsbridge Capital
Limited, an entity organized and existing under the laws of the British Virgin
Islands (the “Investor”), and Discovery Laboratories, Inc. a corporation
organized and existing under the laws of the State of Delaware (the
“Company”).  Capitalized terms used and not otherwise defined herein shall have
the meanings given such terms in the Agreement.
 
In connection with that certain Draw Down Notice, dated _________ (the
“Notice”), the undersigned duly authorized representative of the Investor hereby
notifies the Company in accordance with Section 3.2 of the Agreement that the
Investor shall fund the Supplemental Amount (or portion thereof) specified in
the Notice as follows:
 
Trading Day of Exercise:
____________________
   
Supplemental Amount (or portion thereof):
$___________________
   
Purchase Price:
$___________________
   
Number of Shares:
____________________



The Shares issuable for such Supplemental Amount (or portion thereof) shall be
issued and paid for in connection with the next Settlement Date.
 
Name:
  
Title:
  

 
 
 

--------------------------------------------------------------------------------

 